DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This first non-final action is in response to applicant's original filing on 7 Aug, 2020 and preliminary amendment 26 Aug 2022. Claims 16-20 are cancelled.  Claims 1-15 are pending and have been considered as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-11, 15 are rejected under 35 U.S.C. 103 as being obvious over by Wang (US 20170023944) in view of Fox (WO2018160267A2).
	
	Regarding claim 1, Wang teaches a processor implemented method for maneuvering a tele- presence robot in a distributed geographical environment (Fig. 7, [0226]), the method performed by an edge device, the method comprising: 
	establishing a session between a master device and a tele-presence robot deployed in distributed geographical environment ([0073]- [0082], Fig. 6A and [00214]-[00216], Fig. 7, and [0226]-[0228], [0220] session was interrupted), 
	wherein the session is established based on a session request transmitted by the master device and the tele-presence robot device to a dedicated session resource deployed on an edge device for the tele-presence robot and the master device (Fig. 6A, [00214]-[00216], Fig. 7, [0226]-[0228], [0220] session was interrupted, [0333] the control system 510 executing on the controller 500 of the robot 100 accesses one or more of the data sources 1610, such as the robot sensor data source 1610 a, the head data source 1610 b, and/or the map data source 1620 to issue events recognizable by the behavior system 510 a),
	 wherein the master device is deployed in the environment on a first communication protocol, and wherein the tele-presence robot comprises an avatar application deployed using a second communication protocol ([0227] The cloud 720 provides cloud computing and/or cloud storage capabilities. Cloud computing may provide Internet-based computing, whereby shared servers provide resources, software, and data to computers and other devices on demand. For example, the cloud 720 may be a cloud computing service that includes at least one server computing device, which may include a service abstraction layer and a hypertext transfer protocol wrapper over a server virtual machine instantiated thereon. The server computing device may be configured to parse HTTP requests and send HTTP responses. Cloud computing may be a technology that uses the Internet and central remote servers to maintain data and applications. [0215], Referring to FIGS. 2 and 4C; The use of multiple antennas provides the robot 100 with multiple-input and multiple-output (MIMO) which is the use of multiple antennas for a transmitter and/or a receiver to improve communication performance. MIMO offers significant increases in data throughput and link range without additional bandwidth or transmit power. It achieves this by higher spectral efficiency (more bits per second per hertz of bandwidth) and link reliability or diversity (reduced fading). Because of these properties, MIMO is an important part of modern wireless communication standards such as IEEE 802.11n (Wifi), 4G, 3GPP Long Term Evolution, WiMAX and HSPA+. Moreover, the robot 100 can act as a Wi-Fi bridge, hub or hotspot for other electronic devices nearby. The mobility and use of MIMO of the robot 100 can allow the robot to serve as a relatively reliable Wi-Fi bridge 602); 	
	establishing a communication session between the tele-presence robot and the edge device based on an acknowledgment transmitted by the edge device to the tele-presence robot ([0215]); 
	obtaining, at a mode resource deployed on the edge device, a selection of at least one operating mode comprising one of a first mode or a second mode from the master device ([0075] manual control mode; [0269], a remote user provides drive commands to the robot 100 (e.g., using a joystick). For robot-local user guidance, a person adjacent to the robot 100 may physically touch the robot 100 and, in response to those touches, the robot 100 moves accordingly. [0082]- [0084] auto control mode, [0331]- [0333] different sources); 
	activating, by the mode resource deployed on the edge device, one or more navigation control resources for the tele-presence robot based on the obtained at least one operating mode ([0075] manual control mode); 
	receiving, by a command resource deployed on the edge device, a first set of control commands from the master device on the first communication protocol ([0074]- [0076]); 
	converting, by the command resource, the first set of control commands to a second set of control commands on the second communication protocol (Fig. 6A, [00214]-[00216], Fig. 7, and [0226]-[0228]), and pushing each of the second set of control commands into a command queue (Wang [0207] command buffering, the command queue, Fox: [0074]-[0076] It is the Gateway that creates a command queue for each Cloud driver instance, and sends each message to the correct queue according to the robot ID attached in the message), 
	wherein the command resource comprises a command-status queue, and wherein the command-status queue comprises a completion status of each command and information on a next command to be transmitted ([0206]); 
	transmitting the second set of control commands to the avatar application of the tele-presence robot on the second communication protocol (Fig. 6A, [00214]- [00216], Fig. 7, and [0226]-[0228], [0324]The telepresence software application 601 ); and
	 enabling, by using the edge device, the tele-presence robot to execute one or more tasks using the second set of control commands based on the first mode or the second mode (Fig. 6A, [00214]- [00216], Fig. 7, and [0226]- [0228]), 
	wherein during the execution of the one or more tasks by the tele-presence robot, the tele-presence robot receives one or more inputs from one or more local speakers present in the environment ([0174]-[0175], The robot 100 can provide videoconferencing through the interface module 300 (e.g., using a web pad 310, the camera 320, the microphones 330, and/or the speakers 340). The videoconferencing can be multiparty. At least one three-dimensional image sensor 450 and/or the camera 320 on the robot 100 can capture life-size images including body language. The controller 500 can synchronize audio and video. The head 160 may include one or more speakers 340 so as to have sound emanate from the head 160 near the web pad 310 displaying the videoconferencing. [0175] The interfacing module 300 may include a microphone 330 (or micro-phone array) for receiving sound inputs and one or more speakers 340 disposed on the robot body 110 for delivering sound outputs), 
	wherein the edge device translates the one or more inputs into one or more actionable actual commands on the second communication protocol ([0317], the tag may include tag information comprising a robot action modifier. The tag may be interpreted by a robot operator, a local terminal, or the remote telepresence robot and cause the robot to execute a predetermined action, [0328] A doctor may also set up temporary bookmark and reminder hyper-tags 1310, directly at a local or remote station interface 606, 608, to assist with his/her work plan), and 
wherein the one or more actionable actual commands are indicative of displacement of the tele-presence robot ([0005] the navigation system is configured to be triggered to plan the navigation path based, on the time-dependent action modifier associated with an identified time-dependent navigation tag and wherein the navigation system is configured to generate the navigation path by generating a plurality of potential navigation paths, wherein each potential navigation path has an associated cost based on the time-dependent action modifiers associated with the time-dependent navigation tags along the respective potential navigation path and selecting the navigation path from the plurality of potential navigation path based on the associated cost).		While Wang teaches command buffering and the command queue ([0207]), Wang does not explicitly teach but Fox teaches pushing each of the second set of control commands into a command queue (Fox: [0074]- [0076] It is the Gateway that creates a command queue for each Cloud driver instance, and sends each message to the correct queue according to the robot ID attached in the message).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a telepresence robot, as taught by Wang, a command queue, as taught by Fox, as Wang and Fox are directed to robotic control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the command queue ([0076], Fox) and predictably applied it to improve a collision avoidance of telepresence robot of Wang.
	

	Regarding claims 8 and 15, please see the rejection above with regarding claim 1, which is commensurate in scope to claims 8 and 15, with claim 8 being drawn to a corresponding robot and claim 15 being drawn to a corresponding storage medium. Wang ([0355]- [0356]) teaches additional limitations such as a memory storing instructions ([0355]), one or more communication interfaces ([0356] The components of the system can be interconnected by any form or medium of digital data communication, e.g., a communication network. Examples of communication networks include a local area network (LAN) and a wide area network (WAN), e.g., the Internet).
	
	Regarding claim 2, Wang teaches the first communication protocol and the second communication protocol are different from each other ([0227] The cloud 720 provides cloud computing and/or cloud storage capabilities. Cloud computing may provide Internet-based computing, whereby shared servers provide resources, software, and data to computers and other devices on demand. For example, the cloud 720 may be a cloud computing service that includes at least one server computing device, which may include a service abstraction layer and a hypertext transfer protocol wrapper over a server virtual machine instantiated thereon. The server computing device may be configured to parse HTTP requests and send HTTP responses. Cloud computing may be a technology that uses the Internet and central remote servers to maintain data and applications. [0215] Referring to FIGS. 2 and 4C; The use of multiple antennas provides the robot 100 with multiple-input and multiple-output (MIMO) which is the use of multiple antennas for a transmitter and/or a receiver to improve communication performance. MIMO offers significant increases in data throughput and link range without additional bandwidth or transmit power. It achieves this by higher spectral efficiency (more bits per second per hertz of bandwidth) and link reliability or diversity (reduced fading). Because of these properties, MIMO is an important part of modern wireless communication standards such as IEEE 802.11n (Wifi), 4G, 3GPP Long Term Evolution, WiMAX and HSPA+. Moreover, the robot 100 can act as a Wi-Fi bridge, hub or hotspot for other electronic devices nearby. The mobility and use of MIMO of the robot 100 can allow the robot to serve as a relatively reliable Wi-Fi bridge 602. [0349]).

	Regarding claim 9, please see the rejection above with regarding claim 2, which is commensurate in scope to claim 9, with claim 9 being drawn to a corresponding robot.

	Regarding claim 3, Wang teaches wherein the first mode and the second mode are different from each other ([0075] manual control mode; [0082]- [0084] auto control mode).	
	Regarding claim 10, please see the rejection above with regarding claim 3, which is commensurate in scope to claim 10, with claim 10 being drawn to a corresponding robot.

	Regarding claim 4, Wang teaches wherein an odometry publisher deployed on the edge device transmits (i) a current position of the avatar application of the tele-presence robot and (ii) relevant position information of the tele-presence robot to a path planner based on the current position of the avatar application, wherein based on a goal, the path planner deployed on the edge device refrains from re-planning by the current setting position of the tele-presence robot as a starting position of the avatar application and updates position of the tele-presence robot as an end position upon a trajectory completion (Wang [0225], [0246]-[0248] ).	

	Regarding claim 11, please see the rejection above with regarding claim 4, which is commensurate in scope to claim 11, with claim 11 being drawn to a corresponding robot.

Allowable Subject Matter

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Claims 5-7 and 12-14 are rejected because they are dependent from rejected claims, but would be allowable if rewritten to independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/J.W./         Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666